Citation Nr: 0328621	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 and 5292.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5295-5292 (2003).  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Schedule for rating 
disabilities of the spine was revised effective September 26, 
2003, including the criteria for evaluation of intervertebral 
disc syndrome.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The RO has not adjudicated the veteran's claim 
pursuant to the recently revised criteria for evaluating 
disabilities of the spine effective September 26, 2003.  In 
the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.   

The Board also notes that the veteran had a VA examination in 
March 2003.  However, in the light of the amended regulations 
since then, the Board finds that a current examination is 
necessary in order to determine the appropriate evaluation 
for the veteran's lumbar disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should also notify the veteran 
of the substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to his claim for an 
increased evaluation for low back strain.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).    

3.  The RO should obtain records of 
treatment for the veteran's service-
connected lumbar disability since March 
2003, including any physical therapy 
records.

4.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.  

5.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for low back strain 
to include consideration of the old and 
amended versions of the Schedule for 
rating disabilities of the spine under 
38 C.F.R. § 4.71a, effective from 
September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

6.  If the claim remains denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




